ACCEPTED
                                                                                               01-15-00491-CV
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         8/27/2015 12:33:50 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                             CASE NO. 01-15-00491-CV

                        IN THE FIRST COURT OF APPEALS                       FILED IN
                              AT HOUSTON, TEXAS                      1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                     8/27/2015 12:33:50 PM
                                                                     CHRISTOPHER A. PRINE
                                 CLIFFORD HALL,                               Clerk

                                         Appellant

                                            vs.

                                     AT&T, INC.,

                                         Appellee


     On Appeal from the 281st Judicial District Court of Harris County, Texas

        JOINT AND AGREED MOTION TO DISMISS WITH PREJUDICE



       Appellant Clifford Hall and Appellee AT&T, Inc. (collectively, the

“Parties”) respectfully move for the entry of an agreed order of dismissal with prejudice.

                                    I.     MOTION

       Appellant and Appellee have resolved this matter and all issues in this appeal

and/or case pending before this Court. The Parties hereby request dismissal with

prejudice of the above-styled and numbered case with each party bearing its respective

costs and attorneys’ fees.
                                    II.    PRAYER

       WHEREFORE, Appellant Clifford Hall and Appellee AT&T, Inc. request that

all claims asserted on appeal or which could have been asserted on appeal be dismissed

with prejudice, with costs of court to be borne by the party incurring same.


                                          Respectfully submitted,


                                          /s/ Gregg M. Rosenberg*
                                          Gregg M. Rosenberg
                                          Texas Bar No. 17268750
                                          ROSENBERG & SPROVACH
                                          3518 Travis, Suite 200
                                          Houston, Texas 77002
                                          (713) 960-8300 (phone)
                                          (713) 621-6670 (facsimile)
                                          gregg@rosenberglaw.com
                                          ATTORNEY-IN-CHARGE FOR
                                          APPELLANT

                                          *signed by permission


                                          /s/ Carolyn Russell
                                          Carolyn Russell
                                          Texas Bar No. 24003913
                                          OGLETREE, DEAKINS, NASH,
                                          SMOAK & STEWART, P.C.
                                          500 Dallas St., Ste. 3000
                                          Houston, Texas 77002
                                          (713) 655-0855 (phone)
                                          (713) 655-0020 (facsimile)
                                          carolyn.russell@ogletreedeakins.com
                                          ATTORNEY-IN-CHARGE FOR
                                          APPELLEE
                                             2
                       CERTIFICATE OF CONFERENCE

      I hereby certify that on August 27, 2015, I conferred with lead counsel for

Appellant, Gregg M. Rosenberg, who advised that Appellant is in agreement with

and joins in the filing of this Motion.

                                          /s/ Carolyn Russell
                                          Carolyn Russell




                                            3
                         CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing instrument was

served on this 27th day of August, 2015, via the Court’s e-filing system to:


Gregg M. Rosenberg
Tracey D. Lewis
ROSENBERG & SPROVACH
3518 Travis Street, Suite 200
Houston, TX 77027

                                       /s/ Carolyn Russell
                                       Carolyn Russell




                                         4